Case 1l-Ly-4Z50/-nnl Doc4y Filed OlfezicO Entered OlizcizO0 19:00104

Alla Kachan, Esq.

Law Offices of Alla Kachan, P.C.
3099 Coney Island Avenue, 3" Floor
Brooklyn, New York 11235

Tel.: (718) 513-3145

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--- ~X
In re: Case No.: 1-19-42357-nhl
New Cafe Minutka, Inc.
d/b/a/ as Home Made Cooking Cafe Chapter 11

 

Debtor.

 

NOTICE OF MOTION OF THE DEBTOR, NEW CAFE MINUTKA, INC., TO
DISALLOW CLAIM NO. 7 OF SHAROF AMINOV

PLEASE TAKE NOTICE that a hearing to consider the above-captioned Debtor’s
Motion to disallow Claim No. 7 filed by Sharof Aminov, shall be conducted before the
Honorable Judge Nancy Hershey Lord, Chief United States Bankruptcy Judge, on February 25,
2020 at 11:30 A.M. at the United States Bankruptcy Court — Eastern District of New York —
Brooklyn, 271-C Cadman Plaza East, Courtroom 3577, Brooklyn, New York, 11201 or as soon
thereafter as counsel can be heard.

PLEASE TAKE FURTHER NOTICE that any objections to the within Motions must be
in writing and must state with particularity the grounds of the objection. The objection must be
filed with the Clerk of the Bankruptcy Court electronically at www.nyeb.uscourts.gov, and a copy
of the objection must be served upon the undersigned counsel for the debtor so as to be received
no later than seven (7) days before the hearing date.

Dated: Brooklyn, New York /s/ Alla Kachan

January 22, 2020 Alla Kachan, Esq.

Law Offices of Alla Kachan

3099 Coney Island Avenue, 3rd Floor
Brooklyn, NY 11235
Case 1l-Ly-4Z50/-nnl Doc4y Filed OlfezicO Entered OlizcizO0 19:00104

Alla Kachan, Esq.

Law Offices of Alla Kachan, P.C.
3099 Coney Island Avenue, 3" Floor
Brooklyn, New York 11235

Tel.: (718) 513-3145

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

wenn XK
In re: Case No.: 1-19-42357-nhl
New Cafe Minutka, Inc., Chapter 11
d/b/a/ as Home Made Cooking Café
Debtor.
oo" ~X

 

MOTION OF THE DEBTOR, NEW CAFE MINUTISA, INC., TO DISALLOW CLAIM
NO. 7 OF SHAROF AMINOV

Pursuant to 11 U.S.C. § 502, and Fed. R. Bankr. P. 3007, New Cafe Minutka, Inc., (the
“Debtor”), by and through its counsel Alla Kachan, Esq., of Law Offices of Alla Kachan, P.C.,
hereby files this motion for entry of an Order Disallowing Claim No. 7 in the amount of
$223,924.00, filed by Sharof Aminov, on June 10, 2019.

In further support of this Motion, the Debtor respectfully states, as follows:

JURISDICTION AND VENUE

1. This Court has jurisdiction over this objection pursuant to 28 U.S.C. §1391(b) and

2. This objection is a core proceeding pursuant to 28 § U.S.C. §157 (b)(2)(B).

3, Proponent of the Motion for an Order Disallowing Claim No. 7 is the Debtor in a
bankruptcy proceeding under Chapter 11 of the Bankruptcy Code and a Motion for an Order to
Disallow a Claim is clearly an “allowance or disallowance of claims against the estate or

exemptions from property of the estate...”
Case 1l-Ly-4Z50/-nnl Doc4y Filed OlfezicO Entered OlizcizO0 19:00104

4. No prior application has been filed for the relief requested herein.

5. The statutory predicates for the relief requested herein are Section 502 of the
Bankruptcy Code, and Fed. R. Bankr. P. 3007.

BACKGROUND

6. On April 19, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for
relief under chapter 11 of the Bankruptcy Code. See CM/ECF Doc. No. 1.

7. The Debtor continues to operate her business and manage her property and assets
as debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

8. On May 20, 2019, the Debtor by and through her counsel Alla Kachan, Esq., of
Law Offices of Alla Kachan, P.C., filed Motion to Set Last Day to File Proofs of Claim (“Bar
Date Motion’). See CM/ECF Doc. No. 13.

9. On May 31, 2019, the Court granted Debtor’s Bar Date Motion. It was ordered by
the Court, that all persons and entities, (including, without limitation, individuals, partnerships,
corporations, joint ventures, trusts and governmental units) that assert a claim, as defined in section
101(5) of 11 U.S. C. §§ 101 et seq. (the “Bankruptcy Code”), against Debtor which arose prior to
the filing of the Chapter 11 petition on April 19, 2019 shall file a proof of such claim in writing so
that it is received on or before July 18, 2019, and that proofs of claim filed by governmental units
must be filed on or before October 16, 2019. See CM/ECF Doc. No. 20.

10. On June 10, 2019, Sharof Aminov filed unsecured Claim No. 7 (the “Claim”).
Total amounts of the filed claims are $223,924.00 for unpaid wages, overtime, liquidated
damages and penalties. The priority claim - $13,650.00. Further, on August 29, 2019, the
claim was amended. See Claims Register (Claim No. 7.) The Proof of claim is attached herein

as Exhibit A and Exhibit B.
Case 1l-Ly-4Z50/-nnl Doc4y Filed OlfezicO Entered OlizcizO0 19:00104

ARGUMENTS

11. The Debtor objects the Claim based on the foregoing:

12. The Creditor failed to attach sufficient documentation to prove that a debt is owed.
Moreover, the proof of claim contains no explanation or breakdown specifying the amount of
unpaid wage, the amount of unpaid overtime, and the time period for which the wage was not
paid. Therefore, the Creditor did not provide any legitimate and evidential proof of validity and
factuality of this claim.

13. Additionally, despite the fact, that the claim was amended on August 29, 2019, the
data indicated in the proof of claim was not modified, supplemented, specified or clarified.

14. Furthermore, the Debtor believes, that Sharof Aminov was correctly and fully
compensated for all time worked.

15. Therefore, the Debtor now asserts that the Claim should be disallowed or in the
alternative, Sharof Aminov, must amend their claim to assert a monetary claim amount.

16. Based on the foregoing and based on any other reasons the Debtor may state on
the record at any hearing held in respect of this Motion, the Debtor respectfully requests that
the Court enter an order, granting the Motion for an order Disallowing Claim No. 7, or
alternately holding an evidentiary hearing allowing the examination of the claim and the
evidentiary and factual proof against these claim presented by the Debtor, and granting to the
Debtor such other and further relief as this Court may deem just and proper.

Dated: January 21, 2019

Brooklyn, New York
Respectfully Submitted,
/s/ Alla Kachan, Esq.
Alla Kachan, Esq.
Law Offices of Alla Kachan, P.C.
3099 Coney Island Ave, 3" floor
Brooklyn, NY, 11235
Case 1l-Ly-4Z50/-nnl Doc4y Filed OlfezicO Entered OlizcizO0 19:00104

EXHIBIT A
Case 1l-Ly-4Z50/-nnl Doc4y Filed OlfezicO Entered OlizcizO0 19:00104

ll
Fillin this Information to identify the case:

   

Debtor’ New Café Minutka, Inc., dba Home Made Cooking

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: Eastern District of New York
19-42357-NHL.

Case number

 

Official Form 410
Proof of Claim

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, Itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

04/19

Fill In all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Eel eos the Claim

 

4. Who is the current SHAROF AMINOV

creditor? .
Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

2. Has this claim been
acquired from
someone else?

YW No

(3 Yes. From whom?

 

 

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if

 

 

 

 

 

and payments to the : / different) :

creditor be sent? David A. Feinerman, Esq. David A. Feinerman, Esq.

Federal Rule of Name Name

Bankruptcy Procedure

(FRBP) 2002(g) 2765 Coney Island Avenue, 2nd floor 2765 Coney Island Avenue, 2nd floor
Number Street Number Street -
Brooklyn NY 11235 Brooklyn NY $1235
City State ZIP Code City State ZIP Code
Contact phone 718-646-4800 Contact phone 718-646-4800
Contact email esqdaf@aol.com Contact email esqdaf@aol.com
Uniform claim identifier for electronic payments in chapter 13 (if you use one):

4, Does this claim amend wy No
one already filed? {J Yes. Claim number on court claitns registry (if known) Filed on
MM 7 DD 1 YYYY

 

 

5. Do you know if anyone
else has filed a proof
of claim for this claim?

MW No

C) Yes. Who made the eatller filing?

 

Official Form 410

Proof of Ctaim

page 1

 
Case 1l-Ly-4Z50/-nnl Doc4y Filed OlfezicO Entered OlizcizO0 19:00104

Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number wy No

yore to identifythe  (] Yes. Last 4 digits of the debtor's account or any number you use to Identify the debtor:
entor

 

7. How much is the claim? $ 223,924.00 | Ma this amount include interest or other charges?
No

C] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2){A).

 

8. What ls the basis of the | Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
laim? ,
stam Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

Unpaid wages and overtime, liquidated damages and penalties

 

 

9. Isallorpartoftheclam 4 No
secured? Ll Yes. Theclaim is secured by a lien on property.

Nature of property:

LJ Real estate. Ifthe claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

(J Motor vehicle

(J Other. Describe:

 

Basis for perfection:
Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim thatis secured:  §$

Amount of the claim that is unsecured: § (The sum of the secured and unsecured
amounts should match the amountin fine 7.)

Amount necessary to cure any default as of the date of the petition: §

 

Annual Interest Rate (when case was filed) %
OQ) Fixed
Q) Variable
10. Is this claim based ona 4] No
lease?
CO) Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. 1s this claim subject to a WV No
right of setoff?
C Yes. Identify the property:

 

 

 

 

Official Form 410 Proof of Claim page 2

 

|
|
!
|
i
|
Case 1-19-4259 /-nnl

Doc 4y Filed Ol/feziz0) Entered Oli24iz0 19:00104

 

12.

 

Is all or part of the claim =} No
entitled to priority under
11 U.S.C. §507(a)? & Yes. Check one: Amount entitled to priority
Aclaim may be partly Domestic support obligations (Including alimony and child support) under
priority and partly 14 U.S.C. § 507(a)(1)(A) or (a)(1)(8). $
nonpriority. For example,
in some categories, the [} Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
law limits the amount personal, family, or household use. 11 U.S.C. § 507(a)(7). $
entitled to priority.
wy Wages, salaries, or commissions (up to $13,650") earned within 180 days before the 43.650.00
bankruptcy petition is filed or the debtor's business ends, whichever is earlier. $ , :
11 U.S.C. § 507(a)X4).
Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
CJ Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

 

 

 

 

 

 

Sign Below

 

The person completing
this proof of claim must
sign and date it.

FRBP 9011(b).

If you file this claim
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is,

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5
years, or both.

18 U.S.C. §§ 152, 157, and
3571.

Check the appropriate box:

C) 1am the creditor,

lam the creditor's attorney or authorized agent.
{2 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004,
Q 1 ama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

L have examined the information in this Proof of Claim and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on date 06/10/2019

eer cr

MM / DD f YYYY

Mat b—~

Print the name of the person who is completing and signing this claim:

Signature

David A. Feinerman, Esq.

 

 

 

 

 

Name

First name Middle name Last name
Title Attorney for creditor
Company

Identify the corporate servicer as the company if the authorized agent is a servicer.
Address 2765 Coney Island Avenue, 2nd floor

Number Street

Brooklyn NY 41235

City State ZIP Code
Contact phone 718-646-4800 Ema esqdaf@aol.com

 

 

 

Official Form 410

Proof of Claim page 3
Case 1l-Ly-4Z50/-nnl Doc4y Filed OlfezicO Entered OlizcizO0 19:00104

EXHIBIT B
Case 1l-Ly-4Z50/-nnl Doc4y Filed OlfezicO Entered OlizcizO0 19:00104

   
    

  

 

Fill in this information to identify the case:

  
  
  
  

Debtort New Café Minutka, Inc., dba Home Made Cooking

 

     
  

Debtor 2
(Spouse, if filling)

 

United States Bankruptcy Court for the: Easter District of New York
Case number 19-42357-NHL

 

 

Official Form 410

 

Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case, Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, Itemized staternents of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents. are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

ea Identify the Claim

 

1. Who is the current SHAROF AMINOV

creditor?
Name of the current creditor (the person or entity to be paid for this claim)

 

Other names the creditor used with the debtor

 

 

2. Has this claim been wi No

acquired from
someone else? CJ Yes. From whom?

 

 

 

 

 

3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if

and payments to the different)

creditor be sent? David A. Feinerman, Esq. David A. Feinerman, Esq.

Federal Rule of Name Name

Bankruptcy Procedure

(FRP) 2002(g) 2765 Coney Island Avenue, 2nd floor 2765 Coney Island Avenue, 2nd floor
Number Street ‘ Number Street
Brooklyn NY 11235 Brooklyn NY 11235
City State ZIP Code City State ZIP Code
Contact phone 718-646-4800 Contact phone 718-646-4800
Contact emai! @SQdaf@aol.com Contact email @8Qdaf@aol.com

Unifarm claim Identifier for electronic payments tn chapter 13 (If you use one):

 

4. Does this claim amend 4 No
one already filed? Cl Yes. Claim number on court claims registry (if known) Filed on

 

‘MM PDD LYYYY

 

5, Doyouknowifanyone WZ No

else has filed a proof
telairn for this claim? UC] Yes. Who made the earller filing?

 

 

 

Official Form 410 Proof of Claim page 1
Case 1l-Ly-4Z50/-nnl Doc4y Filed OlfezicO Entered OlizcizO0 19:00104

Part 22 Give Information About the Claim as of the Date the Case Was Filed

 

6. Do you have any number SA] No

yo otaee toidentifythe (Yes. Last 4 digits of the debtor's account or any number you use to Identify the debtor:
ebtor

 

7. How much is the claim? $. 223,924.00. An this amount include interest or other charges?
No

CJ Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)({2)(A).

 

8. Whatis the basis ofthe | Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
laim?
eam Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care Information.

Unpaid wages and overtime, liquidated damages and penalties

 

 

9. Isallorpartoftheclaim No
secured? Cl Yes. The claim is secured by a lien on property.

Nature of property:

CJ Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

(J Motor vehicle

C2 other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: §

Amount of the claim that is unsecured: $ (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition:  §

 

Annual Interest Rate (when case was filed) %
(CQ Fixed
QJ Variable
10.Is this claimbasedona No
lease?
CY Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. Is this claim subjecttoa B& No
right of setoff?
QO) yes. Identify the property:

 

 

 

 

Official Form 410 Proof of Claim page 2
Case 1l-Ly-4Z50/-nnl Doc4y Filed OlfezicO Entered OlizcizO0 19:00104

 

42. Is allor partofthe claim () No

entitled to priority under
44 US.C. 6 607(a)? WI Yes. Check one: Amount entitled to priority
Aclaim may be partly C) Domestic support obligations (including alimony and child support) under
priority and partly 11 U.S.C. § 507(a)(1)(A) or (@)(1)(B). §,
nonpriority. For example,
in some categories, the QO Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
law limits the amount personal, family, or household use, 11 U.S.C. § 507(a)(7).
entitled to priority.
4 Wages, salaries, or commissions (up to $13,650") earned within 180 days before the 43.650,00
bankruptcy petition is filed or the debtor's business ends, whichever ts earlier. $ ’ :
11 U.S.C. § 507(a)(4).
CJ Taxes or penalties owed to governmental units. 14 U.S.C. § 507(a)(8). $
C1 Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
Cl Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

* Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

 

 

Sign Below

The person completing Check the appropriate box:
this proof of claim must

sign and date it. (| am the creditor.

FRBP 9011(b). wi | am the creditor's attorney or authorized agent,

If you file this claim (J 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP (J 1ama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

5005(a)(2) authorizes courts
to establish local rules
specifying what a signature

is. i understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the

amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person whe files a
fraudulent claim could be — | have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000, and correct.
imprisoned for up to 5
th.
MB UGC. 5 1 52, 157, and 1 declare under penalty of perjury that the foregoing is true and correct.

3571.

Executed on date 96/10/2019
ii 7 OD

1 YYYY
Signature

Print the name of the person who is completing and signing this claim:

David A. Feinerman, Esq.

 

 

 

 

 

Name

First name Middle name Last name
Title Attorney for creditor
Company

Identify the corporate servicer as the company if the authorized agent Is a servicer.
Address 2765 Coney Island Avenue, 2nd floor

Number Street

Brooklyn NY 11235

City State ZIP Code
Contact phone 718-646-4800 Email esqdaf@aol.com

 

 

 

 

Official Form 410 Proof of Claim page 3
